OPINION OF
STAINBACK, J.
(Concurring in Part and Dissenting in Part.)
I concur in that portion of the opinion of the court holding that the “free games” on the machine are some*191thing of value as used in the Revised Laws of Hawaii 1945, section 11343 (R. L. H. 1955, § 288-4), but I respectfully dissent in the holding that the operation of a pinball machine is not a “lottery.”
My reasoning and the authorities therefor are fully set forth in the dissenting opinion in Territory v. Shinohara, 42 Haw. 29, at page 37.
I remain convinced that both the weight of authority and logic favor the minority opinion expressed in Territory v. Shinohara. I am more convinced than heretofore of the soundness of the dissenting opinion in that case inasmuch as the case of United States v. Korpan, 237 F. (2d) 236, cited on page 36 and strongly relied upon in the majority opinion in the Shinohara case, has recently been overruled by the Supreme Court of the United States, 354 U. S. 271, decided June 17, 1957. In the Korpan case the Supreme Court of the United States held that “A coin-operated gambling machine of the ‘pin-ball’ type, the operation of which involves the element of chance, as a result of which the player may become entitled either to free plays or to money, is a ‘so-called “slot” machine’ within the meaning of 26 U. S. C. (Supp. IV) § 4462 (a) (2), and is, therefore, subject to the tax of $250 per annum imposed by 26 U. S. C. (Supp. IV) § 4461.”